DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  ACE ALUMINUM & GLASS CORP.,
                       a Florida Corporation,
                             Appellant,

                                    v.

                     CBJ CONSTRUCTION, INC.,
                       a Florida Corporation,
                              Appellee.

                              No. 4D20-0380

                          [November 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No. CACE17-
015759 (18).

  Alex Arreaza of The Arreaza Law Firm, LLC, Wilton Manors, for
appellant.

    E. Scott Golden and Brandon D. Cole of Golden Law, Fort Lauderdale,
for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., WARNER and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.